Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed November 17, 2020. Applicant's amendment amended claims 1, 3, 9, 11, 13 and 19. Cancelling claims 5-8, 10, 15-18, and 20. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
Priority  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Amendment
The 35 U.S.C. 112a rejections of claims 1-20 in the previous office action are withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant's arguments, pages 9-15, filed November 17, 2020, have been fully considered and are persuasive. The 35 U.S.C. 112a written description rejections have been withdrawn. 
Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-4, 9, 11-14, and 19 are allowed.
Closes prior art to the invention include " Ying, Josh Jia-Ching, et al. "Demographic prediction based on users mobile behaviors." Mobile Data Challenge (2012): 1-6. (Year: 2012)" Reference "U", Malmi, Eric, and Ingmar Weber. "You are what apps you use: Demographic prediction based on user's apps." Tenth International AAAI Conference on Web and Social Media. 2016. (Year: 2016)", Tischler et al. US 2007/0055621, and Zhong, Erheng, et al. "User demographics prediction based on mobile data." Pervasive and mobile computing 9.6 (2013): 823-837. (Year: 2013). None of the prior art of record, taken individually or in combination, teach, inter alia, teaches “applying, by the server, the first MLA to the first dataset, the first MLA having been trained on data of the first plurality of data types of the taxi driver class and income data for the at least one event type of the taxi driver class, the first MLA having been trained to determine occupational events of the at least one event type and estimated income data for the respective occupational events based on inputted datasets, the applying comprises: determining, by the first MLA, from the first dataset a first data pattern being indicative of a first occupational event performed by the user, the first data pattern being associated with one of the at least one event type;  determining, by the first MLA, estimated income data for the first occupational event based on the first data pattern; and 15913275.1Serial No.: 15/861,976 Page 3 of 16determining, by the first MLA, a first income value associated with the first occupational event based on the first data pattern and the estimated income data, the first income value being representative of the income of the user of the mobile device”. Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/HAMZEH M OBAID/
Examiner, Art Unit 3623       

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623